Bleckley, Chief Justice.
[This case arose under a bill in equity. There was a verdict for the complainant, and the defendant moved for a new trial, which was refused, and he excepted. The bill of exceptions and transcript of the record were filed in the office of the clerk of the Supreme Court on February 9, 1886, being returnable to the March term, 1886. On account of the sickness of one of counsel for plaintiff in error, the case was continued to the October term, 1886, when it was argued before Chief Justice Jackson and Justice Hall. Before any decision was rendered, the Chief Justice died. At the next term, the March term, 1887, a motion to dismiss the writ of error was made on the ground that the case was not disposed of at the second term, and because the bill of exceptions contained no reference to any brief of evidence. •
The brief of evidence in the record shows no approval by the judge, nor is there any reference in the bill of exceptions to any brief of evidence. Several papers were filed in the office of the clerk of the Supreme Court as *211amendments to the record, being certified by the clerk of the court below to have been omitted by him. One of these, filed April 6, 1886, contained what purported to be a copy of the approval of the brief of evidence by the presiding judge. Counsel for plaintiff in error moved to amend the bill of exceptions by adding a reference to the brief of evidence in the record; and the court ruled as set out above.]